PER CURIAM.
We affirm the denial of DNA testing under 3.853, Florida Rules of Criminal Procedure, because Dwayne M. Williams has not alleged that he is innocent nor how the DNA testing requested will exonerate him of the crime for which he was sentenced.
The trial court summarily denied relief without explanation. Rule 3.853(b)(3) requires a statement of “how the DNA testing requested by the motion will exonerate the movant of the crime for which the movant was sentenced, or a statement of how the DNA testing will mitigate the sentence received by the movant for that crime.” Williams’ motion simply alleges that there were blood stains on the clothing of the victim that were not his and blood stains on the weapon. However, he does not explain in his motion how the DNA testing may exonerate him. We therefore conclude that the motion was *306legally insufficient. See Peterson v. State, 919 So.2d 573 (Fla. 3d DCA 2006).
Accordingly, we therefore affirm the trial court’s order.